Citation Nr: 0429348	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  03-03 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to payment of Dependency and Indemnity 
Compensation (DIC) prior to March 1, 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that denied the benefit sought on 
appeal.  The appellant, the surviving spouse of a veteran who 
had active service from February 1943 to December 1945 and 
who died in October 1967, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  On October 1, 1978, laws and regulations were enacted to 
provide for DIC benefits to surviving spouses of veterans who 
died of a nonservice-connected disorder and who were totally 
disabled for a period of 10 years or more immediately 
preceding their death.  

3.  The appellant filed a claim for DIC in February 1992, 
more than one year after the DIC laws and regulations were 
enacted on October 1, 1978.  

4.  The appellant has been granted DIC benefits one year 
prior to a February 1992 claim, with payment beginning March 
1, 1991, the month following the effective date of the award.  



CONCLUSION OF LAW

The requirements for payment of DIC benefits prior to March 
1, 1991, have not been met.   38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2003); 38 C.F.R. §§ 3.31, 3.102, 3.114, 
3.159, 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

In this regard, the Board observes that the RO did not 
provide notice of the VCAA to the appellant in connection 
with her claim as required by 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b) and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  However, such notice is not required in this 
case.  An opinion from the VA General Counsel has held that 
under 38 U.S.C.A. § 5103(a), the VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where the claim cannot be substantiated 
because there is no legal basis for the claim or because the 
undisputed facts render the claim ineligible for the claimed 
benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  The Board 
finds that this is such a claim and that the law, not the 
evidence, is dispositive in this case.  

The basic facts in this case are not in dispute.  The veteran 
died in October 1967.  The death certificate indicates that 
the cause of his death was carcinoma of the body and tail of 
the pancreas with widespread metastases.  At the time of the 
veteran's death he was service connected for 
undifferentiated-type schizophrenic reaction that had been 
evaluated as 100 percent disabling from January 1953.  In 
November 1967, the appellant filed a claim for VA benefits 
and in her application for VA benefits she indicated that she 
was not claiming that the cause of the veteran's death was 
due to service.  The RO processed the appellant's claim and 
granted death pension effective October 1967.  In 1978 VA 
laws and regulations were changed to permit payment of DIC 
benefits to the surviving spouse of a deceased veteran in the 
same manner as if the veteran's death were service connected 
if at the time of the veteran's death he was receiving 
compensation for a service-connected disability that was 
rated by the VA as totally disabling for a continuous period 
of at least 10 years immediately preceding death.  See 
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  These changes were 
effective October 1, 1978.  

In February 1992 the appellant filed a claim for DIC 
benefits.  In the appellant's application for DIC benefits 
received in February 1992 she indicated that following the 
veteran's death in October 1967 she remarried in July 1981 
and remained married until that marriage ended with a divorce 
in 1989.  A rating decision dated in April 1992 granted DIC 
benefits based the February 1992 claim.  Pursuant to 
38 U.S.C.A. § 5111 and 38 C.F.R. § 3.311, the appellant began 
receiving DIC benefits effective March 1, 1992, the first day 
of the calendar month following the month in which the award 
became effective.  In March 2002 the appellant requested 
"back compensation" due to incorrect information she had 
received from the VA.  In a decision dated in May 2002 the RO 
informed the appellant that when the veteran died in 1967 the 
VA could only pay DIC if the veteran's death was directly 
related to his service and that the law was changed in 1978 
to pay DIC for veteran who had been rated 100 percent service 
connected for at least 10 years prior to his death.  The RO 
conceded that when the appellant applied for and was granted 
DIC in March 1992 the effective date for that award was 
incorrectly established and that she was due back pay for the 
period of time between March 1, 1991, to March 1, 1992.  The 
appellant subsequently disagreed with that decision, 
contending that she should be entitled to DIC from 1978 to 
1992.  She essentially asserts that she was never informed of 
the change in the law in 1978 and that had she been so 
informed she would have applied immediately.  

Before addressing the merits of the appellant's claim, the 
Board observes that in a VA Form 9 (Appeal to Board of 
Veterans' Appeals) dated in October 2002 the appellant 
requested a hearing before the BVA at the RO.  After 
receiving the Statement of the Case dated in January 2003 the 
appellant submitted an additional VA Form 9, her Substantive 
Appeal in her claim, in which she indicated that she did not 
want a BVA hearing.  Under the facts and circumstances of 
this case, the Board finds that the appellant has withdrawn 
her previous request for a hearing before the BVA.  This is 
particularly so in view of the fact that the appellant's 
claim has been advanced on the Board's docket and in a 
December 2003 statement from the appellant she indicated that 
she was anxiously awaiting a reply on her appeal.  

It is not disputed that at the time of the veteran's death 
DIC benefits were not available to a veteran who was 100 
percent disabled for a period of 10 years prior to his death 
and died of a nonservice-connected disability.  At that time, 
DIC benefits were limited to veterans who died of service-
connected disabilities.  Effective October 1, 1978, the law 
was changed to permit an award of DIC benefits to surviving 
spouses of veteran's who died of nonservice-connected 
disabilities and who were totally disabled for a period of 10 
years prior to his death.  Under VA laws and regulations, 
where DIC is awarded pursuant to a liberalizing law or VA 
issue which became effective on or after the date of his 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment the evidence must show that the 
claimant met all of the eligibility criteria for the 
liberalizing benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of the claim 
or administrative determination of entitlement.  However, if 
a claim is reviewed on the initiative of the VA or a claimant 
more than one year after the effective date of the law or VA 
issue, benefits may only be authorized for a period of one 
year prior to the date of receipt of such request.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  

In this case, it is clear that the appellant met the 
eligibility requirements for DIC benefits on the effective 
date of October 1, 1978, and met the requirements at the time 
she filed her claim for DIC benefits in February 1992.  
However, the appellant did not continuously meet the 
requirements for DIC between 1978 and the date of her 1992 
application because the she remarried in 1981.  Once the 
appellant remarried she was no longer eligible for DIC 
benefits and remained ineligible until her divorce in 1989.  
Since the appellant filed her claim more than one year 
following the effective date of the change in the law which 
permitted DIC benefits in factual circumstances such as the 
appellant's, the effective date can be no more than one year 
prior to the date of her claim, with payment beginning in the 
following month.  While the RO initially granted the 
appellant's claim for DIC benefits effective in February 1992 
with payment beginning in March 1992, the RO subsequently 
granted benefits for the period of time between March 1991 
and March 1992.  The Board finds that the effective date 
chosen by the RO was correct and that she is not entitled to 
benefits prior to March 1991.  

The Board acknowledges the appellant's contentions that she 
was not notified of the change in the law in 1978, as well as 
the Order in the case of Blount v. West, 11 Vet. App. 34 
(1998) in which the United States Court of Appeals for 
Veterans Claims was inclined to hold that the VA had an 
obligation to inform the appellant of the change in the law, 
the Board finds the appellant's contentions and the Blount 
case to be unpersuasive in this case.  

In the Blount case it was undisputed that the VA did not 
notify the appellant of the change in the law enacted in 
1978, as appears to be the situation in this case. But the 
Court noted that the appellant in the Blount case had filed 
an Eligibility Verification Report (EVR) that the Court 
construed as an application for the newly enacted DIC 
benefits that had remained unadjudicated.  In the present 
case, the appellant submitted no EVR or other document 
between October 1978 and the date of her February 1992 claim.  
The most contemporaneous document contained in the claims 
file is dated in January 1973, before the 1978 change in the 
law, when the appellant filed a statement of income and net 
worth.  The Board would also observe, as was apparently not 
the situation in the Blount case, the appellant's application 
in February 1992 indicated that she had been married between 
1981 and 1989 and thus, the appellant did not meet all of the 
eligibility criteria for the liberalizing benefit on the 
effective date of the liberalizing law or VA issue with such 
eligibility existing continuously from that date to the date 
of the claim or administrative determination since one of the 
threshold requirements for DIC benefits is that the surviving 
spouse not be remarried.  Accordingly, the Board concludes 
that entitlement to DIC benefits prior to March 1, 1991, is 
not established.  


ORDER

An effective date prior to March 1, 1991, for Dependency and 
Indemnity Compensation is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



